Argued October 27, 1925.
The appellee was appointed a viewer to inspect a county bridge which had been re-constructed by the commissioners of Northumberland County. He was injured in the same accident which caused the injuries to George Lehman, was a member of the same board of viewers, and this appeal by the defendant presents only the same questions which we have considered in an opinion this day filed in the case of Lehman v. Commissioners of Northumberland County; for the reasons in that opinion stated the assignments of error are sustained.
The judgment of the court below and the award of the Compensation Board are reversed, and judgment is here entered for the defendant.